Exhibit 10.4

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”) is made and entered into
as of October 21, 2016 (the “Effective Date”) by and between MIDSTATES PETROLEUM
COMPANY, INC. (the “Company”) and Nelson M. Haight (the “Executive”).

 

In consideration of the respective agreements and covenants set forth in this
Agreement, the receipt of which is hereby acknowledged, the parties intending to
be legally bound agree as follows:

 

AGREEMENTS

 

1.             Term. The Company agrees to employ Executive, and Executive
agrees to be employed by the Company, upon the terms and conditions set forth in
this Agreement for a period (the “Initial Term”) commencing on the Effective
Date and ending on the third anniversary of such date, unless earlier terminated
in accordance with Section 3. If neither party gives at least sixty (60) days
written notice to the other party that it intends for this Agreement to
terminate on such third anniversary, then this Agreement shall continue for
successive one year terms (each a “Renewal Term”), unless earlier terminated in
accordance with Section 3, until either party gives at least sixty (60) days
written notice to the other party that the other party intends for this
Agreement to terminate at the end of any such one year period. The Initial Term
and any Renewal Terms shall, together, constitute the “Term”.

 

2.             Terms of Employment.

 

(a)           Position and Duties.

 

(1)           During the Term, the Executive shall serve as Executive Vice
President and Chief Financial Officer, and in so doing, shall possess the duties
and responsibilities consistent with the position set forth above in a company
of the size and nature of the Company, and such other duties, responsibilities,
and authority assigned to and assumed by the Executive from time to time by the
Board of Directors of the Company (the “Board”) or such other officer of the
company as shall be designated by the Board.

 

(2)           During the Term, the Executive agrees to devote substantially all
of his working time to the business and affairs of the Company. The Executive
covenants, warrants and represents that during the course of the performance of
Executive’s duties hereunder, Executive shall: (i) devote substantially all of
his working time and his reasonable best efforts to the fulfillment of his
employment obligations; (ii) exercise the highest degree of fiduciary loyalty
and care and the highest standards of conduct in the performance of his duties;
and (iii) endeavor to prevent any harm, in any way, to the business or
reputation of the Company or its affiliates.

 

(b)           Compensation.

 

(1)           Base Salary. During the Term, the Executive shall receive an
annualized base salary (“Base Salary”), which shall be paid in accordance with
the customary payroll practices of the Company, in an amount equal to
$375,000.00. The Board (or a committee of the Board, designated by the Board to
make such decisions), in its sole discretion, may at any time adjust (but not
decrease) the amount of the Base Salary as it may deem appropriate, and the term
“Base Salary,” as used in this Agreement, shall refer to the Base Salary as it
may be so adjusted.

 

--------------------------------------------------------------------------------


 

(2)           Bonus, Incentive, Savings, Profit Sharing and Retirement Plans.
For each calendar year ending during the Term beginning with the 2017 calendar
year, the Executive shall be paid an annual cash performance bonus (an “Annual
Bonus”), to the extent earned based on performance against objective, reasonably
attainable performance criteria; provided that the Board, in consultation with
the Company’s Chief Executive Officer, may determine that subjective criteria
may be used to determine the Executive’s Annual Bonus. The performance criteria
for any particular calendar year shall be determined in good faith by the Board,
after consultation with the Employer’s Chief Executive Officer, no later than
ninety (90) days after the commencement of the relevant bonus period. The
Executive’s annual bonus opportunity for a calendar year shall equal 80% of the
Executive’s Base Salary (the “Target Bonus”) for that year if target levels of
performance for that year are achieved.  Furthermore, to the extent that the
Board establishes threshold, target and maximum (or other similar) ranges or
metrics against which Company performance for annual bonuses will be measured,
the Executive’s Annual Bonus may be adjusted to reflect the Company’s
performance relative to such metrics and/or ranges.  The Executive’s Annual
Bonus for a bonus period shall be determined by the Board after the end of the
applicable bonus period and shall be paid to the Executive when annual bonuses
for that year are paid to other senior executives of the Employer generally, but
in no event later than March 15 of the year following the year to which such
Annual Bonus relates. In carrying out its functions under this Section 2(b), the
Board shall at all times act reasonably and in good faith.  For the 2016
calendar year, the Executive will be eligible to earn incentive compensation in
accordance with the terms of the Company’s 2016 Senior Executive Incentive Plan.

 

(3)           Welfare Benefit Plans. During the Term, and subject to the terms
and conditions of applicable plans or programs, the Executive and/or the
Executive’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under the welfare benefit plans, practices,
policies and programs applicable generally to other similarly situated employees
of the Company (which may include programs such as salary continuance, medical,
prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance plans and programs), as adopted or amended from
time to time (“Welfare Plans”).

 

(4)           Perquisites. During the Term, the Executive shall be entitled to
receive (in addition to the benefits described above) such perquisites and
fringe benefits appertaining to his position in accordance with any policies,
practices, and procedures established by the Board, as amended from time to
time.

 

(5)           Expenses. Executive is authorized to incur reasonable business
expenses that, in Executive’s reasonable business judgment, are necessary to
carry out his duties for the Company under this Agreement. Executive shall be
entitled to reimbursement for such expenses, in accordance with the Company’s
standard procedures and policies, for all reasonable travel, entertainment and
other expenses incurred in connection with the Company’s business and the
performance of his duties hereunder.

 

(6)           Vacation. During the Term, the Executive shall be entitled to five
(5) weeks of paid vacation each calendar year, subject to the Company’s standard
carryover policy.

 

3.             Termination of Employment.

 

(a)           Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Term. If the Disability of
the Executive has occurred during the Term (pursuant to the definition of
Disability set forth below), the Company may give to the Executive written
notice in accordance with Section 9(c) of its intention to terminate the
Executive’s employment. In

 

2

--------------------------------------------------------------------------------


 

such event, the Executive’s employment with the Company shall terminate
effective on the 30th day after receipt of such notice by the Executive (the
“Disability Effective Date”), provided that, within the 30 days after such
receipt, the Executive shall not have returned to perform, with or without
reasonable accommodation, the essential functions of his position. For purposes
of this Agreement, “Disability” shall mean the Executive’s inability to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months as
determined by a medical doctor mutually agreed upon by the Company and the
Executive or the Executive’s legal representative.

 

(b)           Cause. The Company may terminate the Executive’s employment at any
time during the Term for Cause or without Cause. For purposes of this Agreement,
“Cause” shall mean (1) a breach by the Executive of the Executive’s obligations
under this Agreement, which constitutes nonperformance by the Executive of his
obligations and duties hereunder, as determined by the Board, that is not cured
within 15 days of the Executive’s receipt of written notice thereof from the
Board, (2) commission by the Executive of an act of fraud, embezzlement,
misappropriation, willful misconduct or breach of fiduciary duty against the
Company, (3) a material breach by the Executive of any restrictive covenants
contained within this Agreement that is not cured within 15 days after the
Executive’s receipt of written notice thereof from the Board, (4) the
Executive’s conviction, plea of no contest or nolo contendere, deferred
adjudication or unadjudicated probation for any felony or any crime involving
fraud, dishonesty, or moral turpitude or causing material harm, financial or
otherwise, to the Company, (5) the willful refusal or intentional failure of the
Executive to carry out, or comply with, in any material respect, any lawful and
material written directive of the Board (of which the Board will give the
Executive written notice of and a reasonable opportunity to remedy), (6) the
Executive’s unlawful use (including being under the influence) or possession of
illegal drugs, or (7) the Executive’s willful and material violation of any
federal, state, or local law or regulation applicable to the Company or its
business which adversely affects the Company that is not cured after written
notice from the Board.  For purposes of the definition of “Cause”, no act or
failure to act on the Executive’s part shall be deemed “willful” unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company. For purposes of this Agreement, a termination “without Cause” shall
mean a termination by the Company of the Executive’s employment during the Term
at the Company’s sole discretion for any reason other than a termination based
upon Cause, death or Disability.

 

(c)           Good Reason. The Executive’s employment may be terminated during
the Term by the Executive for Good Reason or without Good Reason; provided,
however, that the Executive agrees not to terminate his employment for Good
Reason unless (i) the Executive has given the Company written notice of his
intent to terminate his employment for Good Reason no later than 30 days
following the initial existence of the condition that the Executive believes
gives rise to his right to terminate his employment for Good Reason, which
notice shall specify the facts and circumstances constituting Good Reason,
(ii) the Company was given a period of 30 days during which it may remedy the
condition (the “Company Cure Period”) and, if the condition is remedied during
that period, the Executive would no longer have a right to terminate employment
for Good Reason based on that occurrence of the condition, (iii) the Company did
not remedy the facts and circumstances constituting Good Reason within the
Company Cure Period, and (iv) the Executive separates from service on or before
the 60th day after the Company Cure Period. For purposes of this Agreement,
“Good Reason” shall mean any of the following, but only if occurring without the
Executive’s consent: (1) a material diminution in the Executive’s Base Salary or
Target Bonus opportunity, (2) a material diminution in the Executive’s titles,
positions, authority, duties, or responsibilities, (3) the relocation of the
Executive’s principal office to an area more than 50 miles from its location
immediately prior to such relocation, or (4) the failure of the Company to
comply with any material provision of the Executive’s employment agreement or
equity agreement. Such

 

3

--------------------------------------------------------------------------------


 

termination by the Executive shall not preclude the Company from terminating the
Executive’s employment prior to the Date of Termination (as defined below)
established by the Executive’s Notice of Termination (as defined below).

 

(d)           Notice of Termination. Any termination by the Company for Cause or
without Cause or because of the Executive’s Disability, or by the Executive for
Good Reason or without Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 9(c). For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (1) indicates the specific termination provision in this Agreement relied
upon, (2) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (3) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall not be more than 30 days after the giving
of such notice). The failure by the Company or the Executive to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Cause or Good Reason, as applicable shall not waive any right of the Company or
the Executive under this Agreement or preclude the Company or the Executive from
asserting such fact or circumstance in enforcing the Company’s or Executive’s
rights under this Agreement.

 

(e)           Date of Termination. “Date of Termination” means (1) if the
Executive’s employment is terminated by the Company for Cause or without Cause,
or by the Executive for Good Reason or without Good Reason, the date of receipt
of the Notice of Termination or any later date specified therein pursuant to
Section 3(d), as the case may be, provided that if such date is not also the
date of Executive’s “Separation from Service” with the Company (within the
meaning of Treasury Regulation 1.409A-1(h)) then the “Date of Termination” shall
instead be the date of the Executive’s Separation from Service, or (2) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be.

 

4.             Obligations of the Company upon Termination.

 

(a)           For Cause; Without Good Reason; Other Than for Death or
Disability. If the Company shall terminate the Executive’s employment for Cause
or the Executive resigns from his employment without Good Reason, and the
termination of the Executive’s employment in any case is not due to his death or
Disability, the Company shall have no further payment obligations to the
Executive or his legal representatives, other than for the payment of: (1) in a
cash lump sum within thirty (30) days after the Date of Termination (or such
earlier date as required by applicable law) that portion of the Executive’s
Annual Base Salary accrued through the Date of Termination to the extent not
previously paid, any expense reimbursement accrued and unpaid, any employee
benefits pursuant to the terms of the applicable employee benefit plan, and any
accrued but unused vacation (the “Accrued Obligations”); and (2) any earned but
unpaid annual bonus (prorated through the end of the month of termination) and
any accrued or vested amount arising from the Executive’s participation in, or
benefits under, any other Incentive Plans (the “Accrued Incentives”), which
amounts shall be payable in accordance with the terms and conditions of such
Incentive Plans.

 

(b)           Death. If the Executive’s employment is terminated by reason of
the Executive’s death, the Company shall have no further payment obligations to
the Executive or Executive’s legal representatives, other than for payment of:
(1) the Accrued Obligations, which shall be payable in a cash lump sum within
thirty (30) days after the Date of Termination (or such earlier date as required
by applicable law); (2) the Accrued Incentives, which shall be payable in
accordance with the terms and conditions of the Incentive Plans; and (3) a
monthly cash payment equal to the cost of continued medical, dental and vision
coverage for the Executive and his spouse and any eligible dependents until the
end of

 

4

--------------------------------------------------------------------------------


 

the eighteen (18) month period beginning on the Date of Termination. In addition
to the payment obligations described in the preceding sentence, if the
Executive’s employment is terminated by reason of the Executive’s death, all
unvested awards granted to the Executive under the Midstates Petroleum
Company, Inc. 2016 Long Term Incentive Plan (the “MIP”) shall immediately vest.

 

(c)           Disability. If the Executive’s employment is terminated by reason
of the Executive’s Disability, the Company shall have no further payment
obligations to the Executive or his legal representatives, other than for
payment of: (1) the Accrued Obligations, which shall be payable in a cash lump
sum within thirty (30) days after the Date of Termination (or such earlier date
as required by applicable law); (2) the Accrued Incentives, which shall be
payable in accordance with the terms and conditions of the Incentive Plans; and
(3) beginning on the Initial Severance Payment Date (as defined below) and
thereafter in accordance with the customary payroll practices of the Company, a
monthly cash payment equal to the cost of continued medical, dental and vision
coverage for the Executive and his spouse and any eligible dependents until the
end of the eighteen (18) month period beginning on the Date of Termination. In
addition to the payment obligations described in the preceding sentence, if the
Executive’s employment is terminated by reason of the Executive’s Disability,
subject to Section 4(f) below, all unvested awards granted to the Executive
under the MIP shall immediately vest.

 

(d)           Without Cause; For Good Reason or due to the Non-Extension of the
Agreement by the Company. If the Executive’s employment is terminated by the
Company without Cause but not within the Protected Period (as defined below), or
if the Executive resigns for Good Reason but not within the Protected Period, or
the Company does not renew the Term of the Agreement as provided in Section 1,
the Company shall have no further payment obligations to the Executive or his
legal representatives, other than for payment of: (1) the Accrued Obligations,
which shall be payable in a cash lump sum within thirty (30) days after the Date
of Termination (or such earlier date as required by applicable law); (2) the
Accrued Incentives, which shall be payable in accordance with the terms and
conditions of the Incentive Plans; (3) subject to Section 4(f) below, a lump-sum
cash payment, to be made on the first normal payroll date following the Release
Consideration Period, but no later than March 14 of the calendar year following
the calendar year in which the Date of Termination occurs (the “Initial
Severance Payment Date”) in an amount equal to 1.5 times the sum of (x) the
Executive’s Base Salary and (y) the Executive’s Target Bonus; and (4) subject to
Section 4(f) and Section 4(g) below, beginning on the Initial Severance Payment
Date and thereafter in accordance with the customary payroll practices of the
Company, a monthly cash payment equal to the cost of continued medical, dental
and vision coverage for the Executive and his spouse and any eligible dependents
until the end of the eighteen (18) month period beginning on the Date of
Termination (the “COBRA Payment”). Any installments of the COBRA Payment that,
in accordance with customary payroll practices, would have typically been made
during the Release Consideration Period shall accumulate and shall then be paid
on the Initial Severance Payment Date. The payments described in clause (3) and
(4) above shall be referred to collectively as the “Severance Payments”. In
addition to the payment obligations described in the preceding sentence, if the
Executive’s employment is terminated by the Company without Cause but not within
the Protected Period (as defined below), or if the Executive resigns for Good
Reason but not within the Protected Period, or the Company does not renew the
Term of the Agreement as provided in Section 1, subject to Section 4(f) below,
on the Initial Severance Payment Date, all unvested awards granted to the
Executive under the MIP shall vest.

 

(e)           Protected Period: Without Cause; For Good Reason. If the
Executive’s employment is terminated by the Company without Cause, or if the
Executive resigns for Good Reason, in each case, at any time during the
Protected Period (as defined below), the Company shall have the following
payment obligations to the Executive or his legal representatives: (1) payment
of the Accrued Obligations in a cash lump-sum within thirty (30) days after the
Date of Termination (or such earlier date

 

5

--------------------------------------------------------------------------------


 

as required by applicable law); (2) payment of the Accrued Incentives, which
shall be payable in accordance with the terms and conditions of the Incentive
Plans; (3) subject to Section 4(f) below, on the Initial Severance Payment Date,
payment of a lump sum cash payment equal to the product of two (2) multiplied by
the sum of (x) the Executive’s highest Base Salary during the three (3) years
immediately preceding the Change in Control and (y) the Executive’s Target
Bonus; and (4) subject to Section 4(f) and Section 4(g) below, beginning on the
Initial Severance Payment Date and thereafter in accordance with the customary
payroll practices of the Company, a monthly cash payment equal to the COBRA
Payment. The payment enumerated in this clauses (3) and (4) of this
Section 4(e), shall be referred to as the “CIC Severance Payment”.  In addition
to the payment obligations described in the preceding sentence, if the
Executive’s employment is terminated by the Company without Cause, or if the
Executive resigns for Good Reason, in each case, at any time during the
Protected Period (as defined below), subject to Section 4(f) below, on the
Initial Severance Payment Date, all unvested awards granted to the Executive
under the MIP shall vest. “Protected Period” means the period beginning on the
date of a Change in Control (as defined below) and continuing until the one-year
anniversary of such Change in Control. “Change in Control” shall have the
meaning set forth in the MIP; provided that in all events the definition of
Change in Control shall be interpreted in a manner that complies with the
definition of a change in the ownership or effective control of a corporation,
or a change in the ownership of a substantial portion of the assets of a
corporation, as described in Section 1.409A-3(i)(5) of the Treasury Regulations.

 

(f)            Release and Compliance with this Agreement. The obligation of the
Company to pay any portion of the amounts due pursuant to Section 4, with the
exception of Accrued Obligations and Accrued Incentives, shall be expressly
conditioned on the Executive’s (1) execution (and, if applicable,
non-revocation) of the release agreement attached hereto as Exhibit A no later
than the 60th day following the Date of Termination (such period, the “Release
Consideration Period”) and (2) continued compliance with the requirements of
Sections 6 and 7.

 

(g)           Section 409A. The amounts payable pursuant to Section 4 of this
Agreement are intended to be exempt from Section 409A of the Code. However, if
any amounts payable under this Agreement are not excepted from Section 409A of
the Code, it is intended that this Agreement be administered in a manner that
complies with Section 409A of the Code to the extent applicable. To the extent
that the Executive is a “specified employee” within the meaning of the Treasury
Regulations issued pursuant to Section 409A of the Code as of the Executive’s
Date of Termination, no amount that constitutes a deferral of compensation which
is payable on account of the Executive’s separation from service shall be paid
to the Executive before the date (the “Delayed Payment Date”) which is the first
day of the seventh month after the Executive’s Date of Termination or, if
earlier, the date of the Executive’s death following such Date of Termination.
All such amounts that would, but for this Section 4(g), become payable prior to
the Delayed Payment Date will be accumulated and paid on the Delayed Payment
Date. No interest will be paid by the Company with respect to any such delayed
payments. For purposes of Section 409A of the Code, each payment or amount due
under this Agreement shall be considered a separate payment, and the Executive’s
entitlement to a series of payments under this Agreement is to be treated as an
entitlement to a series of separate payments. To the extent that any in-kind
benefits or reimbursements pursuant to this Agreement are taxable to Executive
and constitute deferred compensation subject to Section 409A of the Code, any
reimbursement payment due to Executive shall be paid to Executive on or before
the last day of the Executive’s taxable year following the taxable year in which
the related expense was incurred. In addition, any such in-kind benefit or
reimbursement is not subject to liquidation or exchange for another benefit and
the amount of such benefit or reimbursement that Executive receives in one
taxable year shall not affect the amount of such benefit and reimbursements that
Executive receives in any other taxable year.

 

6

--------------------------------------------------------------------------------


 

5.             Excise Taxes. If the Board determines, in its good faith
discretion, that Section 280G of the Code applies to any compensation payable to
the Executive, then the provisions of this Section 5 shall apply. If any
payments or benefits to which the Executive is entitled from the Company, any
affiliate, any successor to the Company or an affiliate, or any trusts
established by any of the foregoing by reason of, or in connection with, any
transaction that occurs after the Effective Date (collectively, the “Payments,”
which shall include, without limitation, the vesting of any equity awards or
other non-cash benefit or property) are, alone or in the aggregate, more likely
than not, if paid or delivered to the Executive, to be subject to the tax
imposed by Section 4999 of the Code or any successor provisions to that section,
then the Payments (beginning with any Payment to be paid in cash hereunder),
shall be either (a) reduced (but not below zero) so that the present value of
such total Payments received by the Executive will be one dollar ($1.00) less
than three times the Executive’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such Payments received
by the Executive shall be subject to the excise tax imposed by Section 4999 of
the Code, such parachute payments shall be reduced to the extent necessary to
avoid application of the excise tax in the following order:  (i) any cash
severance based on a multiple of Base Salary or Annual Bonus, (ii) any other
cash amounts payable to the Executive, (iii) benefits valued as parachute
payments, and (iv) acceleration of vesting of any equity awards, or (b) paid in
full, whichever of (a) or (b) produces the better net after tax position to the
Executive (taking into account any applicable excise tax under Section 4999 of
the Code and any other applicable taxes). The determination as to whether any
Payments are more likely than not to be subject to taxes under Section 4999 of
the Code and as to whether reduction or payment in full of the amount of the
Payments provided hereunder results in the better net after tax position to the
Executive shall be made by the Board and the Executive in good faith. If, as a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination hereunder, it is subsequently determined that
additional Payments could have been made to the Executive without the imposition
of the excise tax imposed by Section 4999 of the Code (an “Underpayment”), the
Underpayment shall be paid by the Company to the Executive within thirty (30)
days after such determination.

 

6.             Confidential Information.

 

(a)           The Executive acknowledges that the Company has trade, business
and financial secrets and other confidential and proprietary information
(collectively, the “Confidential Information”) which shall be provided to the
Executive during the Executive’s employment by the Company. Confidential
information includes, but is not limited to, sales materials, technical
information, strategic information, business plans, processes and compilations
of information, records, specifications and information concerning customers or
venders, customer lists, and information regarding methods of doing business.

 

(b)           The Executive is aware of those policies implemented by the
Company to keep its Confidential Information secret, including those policies
limiting the disclosure of information on a need-to-know basis, requiring the
labeling of documents as “confidential,” and requiring the keeping of
information in secure areas. The Executive acknowledges that the Confidential
Information has been developed or acquired by the Company through the
expenditure of substantial time, effort and money and provides the Company with
an advantage over competitors who do not know or use such Confidential
Information. The Executive acknowledges that all such Confidential Information
is the sole and exclusive property of the Company.

 

(c)           During, and all times following, the Executive’s employment by the
Company, the Executive shall hold in confidence and not directly or indirectly
disclose or use or copy or make lists of any Confidential Information: except
(i) to the extent authorized in writing by the Board; (ii) where such
information is, at the time of disclosure by the Executive, generally available
to the public other than as a

 

7

--------------------------------------------------------------------------------


 

result of any direct or indirect act or omission of the Executive in breach of
this Agreement; or (iii) where the Executive is compelled by legal process,
other than to an employee of the Company or a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by the
Executive of his duties as an employee of the Company. The Executive agrees to
use reasonable efforts to give the Company notice of any and all attempts to
compel disclosure of any Confidential Information, in such a manner so as to
provide the Company with written notice at least five (5) days before disclosure
or within one (1) business day after the Executive is informed that such
disclosure is being or will be compelled, whichever is earlier. Such written
notice shall include a description of the information to be disclosed, the
court, government agency, or other forum through which the disclosure is sought,
and the date by which the information is to be disclosed, and shall contain a
copy of the subpoena, order or other process used to compel disclosure.

 

(d)           The Executive will take all necessary precautions to prevent
disclosure to any unauthorized individual or entity. The Executive further
agrees not to use, whether directly or indirectly, any Confidential Information
for the benefit of any person, business, corporation, partnership, or any other
entity other than the Company.

 

(e)           All equipment, documents or files concerning the Company,
including, but not limited to, Company cell phones, desktop and laptop
computers, devices (including USB, external hard drives, etc.), keys, access
cards, passwords, ID cards, customer data, materials, processes, letters,
financial data, Confidential Information, or other written or electronically
recorded material (in whatsoever form, format or medium), whether or not
produced by the Executive (collectively, “Company Property”), belongs to the
Company. Upon termination of employment, the Executive agrees to return to the
Company all Company Property.

 

(f)            As used in this Section 6, “Company” shall include Midstates
Petroleum Company, Inc. and any of its affiliates.

 

7.             Non-Competition; Non-Solicitation.

 

(a)           The Executive acknowledges that the Company shall, during the time
that the Executive is employed by Company, (a) disclose or entrust to the
Executive, and provide the Executive access to, or place the Executive in a
position to create or develop, Confidential Information, (b) place the Executive
in a position to develop business goodwill belonging to the Company, and
(c) disclose or entrust to the Executive business opportunities to be developed
for the Company. In consideration of the foregoing, as a condition of the
Executive’s employment hereunder and in order to protect the Company’s
legitimate business interests, including the preservation of its goodwill and
Confidential Information, the Executive agrees to the restrictions set forth in
this Section 7. Executive expressly promises and agrees that he will not (other
than for the benefit of the Company pursuant to this Agreement) directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity (whether as an officer, director, employee, shareholder,
consultant, contractor, partner, joint venturer, agent, equity owner or in any
capacity whatsoever):

 

(1)           during the term of Non-Competition (as defined below), carry on or
engage in the business of developing and/or implementing drilling and completion
techniques to oil-prone resources in previously discovered yet underdeveloped
hydrocarbon trends or in any other business activity that the Company is
conducting, or has made material plans to conduct (provided the Executive is
aware of such plans) as of the Date of Termination, in each case in Woods or
Alfalfa Counties in the State of Oklahoma and any other geographical area in
which the Company is actively conducting material business as of the Executive’s
Date of Termination (collectively, such area is referred to as the

 

8

--------------------------------------------------------------------------------


 

“Restricted Area”) and to which the Executive’s duties as an employee of the
Company related (a “Competing Business”), or

 

(2)           during the Term of Non-Solicitation (as defined below) directly
hire, attempt to hire, or contact or solicit with respect to hiring any employee
or officer of the Company; provided, however, that nothing contained herein
shall be deemed to prohibit the Executive from (i) conducting any general
solicitation not specifically targeted at any such employee or officer and
hiring any employee or officer who responds to such general solicitation shall
not be deemed a breach of this Section 7, or (ii) soliciting for employment or
hiring any employee or officer of the Company who was terminated by the Company.

 

The “Term of Non-Solicitation” and “Term of Non-Competition” shall each be
defined as that term beginning on the Effective Date and continuing until (x) if
the Executive’s employment is terminated by reason of death or Disability, the
Date of Termination, or (y) if the Executive’s employment is terminated by the
Company for Cause or without Cause, or by the Executive for Good Reason or
without Good Reason, the date that is the one year anniversary of the Date of
Termination.

 

(b)           Notwithstanding the restrictions contained in Section 7(a), the
Executive or any of the Executive’s affiliates may own an aggregate of not more
than 2.0% of the outstanding stock of any class of a Competing Business, if such
stock is listed on a national securities exchange or regularly traded in the
over-the-counter market by a member of a national securities exchange, without
violating the provisions of Section 7(a), provided that neither the Executive
nor any of the Executive’s affiliates has the power, directly or indirectly, to
control or direct the management or affairs of any such corporation and is not
involved in the management of such corporation.

 

(c)           The Executive acknowledges that the geographic boundaries, scope
of prohibited activities, and time duration of the preceding paragraphs are
reasonable in nature and are no broader than are necessary to maintain the
confidentiality and the goodwill of the Company and the confidentiality of its
Confidential Information and to protect the other legitimate business interests
of the Company. The Executive further represents and acknowledges that (i) he
has been advised by the Company to consult his or her own legal counsel in
respect of this Agreement, and (ii) that he has had full opportunity, prior to
executing this Agreement, to review thoroughly this Agreement with his counsel.

 

(d)           If any court determines that any portion of this Section 7 is
invalid or unenforceable, the remainder of this Section 7 shall not thereby be
affected and shall be given full effect without regard to the invalid
provisions. If any court construes any of the provisions of this Section 7, or
any part thereof, to be unreasonable because of the duration or scope of such
provision, such court shall have the power to reduce the duration or scope of
such provision and to enforce such provision as so reduced.

 

(e)           The Executive’s covenants under this Section 7 of the Agreement
shall be construed as an agreement independent of any other provision of this
Agreement; and the existence of any claim or cause of action of Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of these covenants.

 

(f)            As used in this Section 7, “Company” shall include Midstates
Petroleum Company, Inc. and any of its affiliates.

 

8.             Mutual Non-Disparagement. The Executive agrees not to
intentionally make, or intentionally cause any other person to make, any public
statement that is intended to criticize or disparage

 

9

--------------------------------------------------------------------------------


 

the Company, any of its affiliates, or any of their respective officers,
managers or directors. The Company agrees to use commercially reasonable efforts
to cause its officers and members of its Board not to intentionally make, or
intentionally cause any other person to make, any public statement that is
intended to criticize or disparage the Executive. This Section 8 shall not be
construed to prohibit any person from responding publicly to incorrect public
statements or from making truthful statements when required by law, subpoena,
court order, or the like.

 

9.             Miscellaneous.

 

(a)           Survival and Construction. Executive’s obligations under this
Agreement will be binding upon Executive’s heirs, executors, assigns, and
administrators and will inure to the benefit of the Company, its subsidiaries,
successors, and assigns. The language of this Agreement shall in all cases be
construed as a whole according to its fair meaning, and not strictly for or
against any of the parties. The section and paragraph headings used in this
Agreement are intended solely for the convenience of reference and shall not in
any manner amplify, limit, modify, or otherwise be used in the interpretation of
any of the provisions hereof.

 

(b)           Definitions. As used in this Agreement, “affiliate” means, with
respect to a person, any other person controlling, controlled by or under common
control with the first person; the term “control,” and correlative terms, means
the power, whether by contract, equity ownership or otherwise, to direct the
policies or management of a person; and “person” means an individual,
partnership, corporation, limited liability company, trust or unincorporated
organization, or a government or agency or political subdivision thereof.

 

(c)           Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Executive:
To the address on file with the Company

 

If to the Company:
Midstates Petroleum Company

Attn: General Counsel
321 South Boston Avenue, Suite 1000
Tulsa, Oklahoma 74103

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(d)           Enforcement. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a portion of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of such illegal, invalid
or unenforceable provision there shall be added automatically as part of this
Agreement a

 

10

--------------------------------------------------------------------------------


 

provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

(e)           Withholding. The Company may withhold from any amounts payable
under this Agreement such Federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation as determined by the
Company.

 

(f)            No Waiver. No waiver by either party at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by the other party shall be deemed a waiver of similar
or dissimilar provisions or conditions at any time.

 

(g)           Equitable and Other Relief. The Executive acknowledges that money
damages would be both incalculable and an insufficient remedy for a breach of
Sections 6 or 7 by the Executive and that any such breach would cause the
Company irreparable harm. Accordingly, the Company, in addition to any other
remedies at law or in equity it may have, shall be entitled, without the
requirement of posting of bond or other security, to equitable relief, including
injunctive relief and specific performance, in connection with a breach of
Sections 6 or 7 by the Executive. In addition to the remedies the Company may
have at law or in equity, violation of Sections 6 or 7 herein will entitle the
Company at its sole option (i) not to pay any unpaid amount of the Initial
Severance Payment, the COBRA Payment or the CIC Severance Payment, as
applicable, and (ii) to require repayment of a pro-rated portion of any
previously paid Initial Severance Payment, COBRA Payment or CIC Severance
Payment, as applicable, with such pro-ration based on the time at which the
material breach occurred relative to the remaining period of time of the
applicable restrictive covenant that was materially breached. Such remedies
shall not be deemed to be liquidated damages and shall not be deemed the
exclusive remedies for a breach of this Section 6 or 7 but shall be in addition
to all remedies available, at law or in equity, including the recovery of
damages from the Executive and his agents. No action taken by the Company under
this Section 9(g) shall affect the enforceability of the release and waiver of
claims executed by the Executive pursuant to Section 4(f).

 

(h)           Complete Agreement. The provisions of this Agreement constitute
the entire and complete understanding and agreement between the parties with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous oral and written agreements, representations and understandings
of the parties, which are hereby terminated. Other than expressly set forth
herein, the Executive and Company acknowledge and represent that there are no
other promises, terms, conditions or representations (or written) regarding any
matter relevant hereto. This Agreement may be executed in two or more
counterparts.

 

(i)            Arbitration. The Company and the Executive agree to the
resolution by binding arbitration of all claims, demands, causes of action,
disputes, controversies or other matters in question (“claims”), whether or not
arising out of this Agreement or the Executive’s employment (or its
termination), whether sounding in contract, tort or otherwise and whether
provided by statute or common law, that the Company may have against the
Executive or that the Executive may have against the Company or its parents,
subsidiaries and affiliates, and each of the foregoing entities’ respective
officers, directors, employees or agents in their capacity as such or otherwise;
except that this agreement to arbitrate shall not limit the Company’s right to
seek equitable relief, including injunctive relief and specific performance, and
damages and any other remedy or relief (including the recovery of attorney fees,
costs and expenses) in a court of competent jurisdiction for an alleged breach
of Sections 6 or 7 of this Agreement, and the Executive expressly consents to
the non-exclusive jurisdiction of the district courts of the State of Oklahoma
for any such claims. Claims covered by this agreement to arbitrate also include
claims by the Executive for breach of this Agreement, wrongful termination,
discrimination (based on age, race, sex, disability, national origin or any
other factor) and retaliation. The Company and

 

11

--------------------------------------------------------------------------------


 

the Executive agree that any arbitration shall be in accordance with the Federal
Arbitration Act (“FAA”) and, to the extent an issue is not addressed by the FAA,
with the then-current National Rules for the Resolution of Employment Disputes
of the American Arbitration Association (“AAA”) or such other rules of the AAA
as applicable to the claims being arbitrated. If a party refuses to honor its
obligations under this agreement to arbitrate, the other party may compel
arbitration in either federal or state court. The arbitrator shall apply the
substantive law of the State of Oklahoma (excluding, to the extent applicable,
choice-of-law principles that might call for the application of some other
state’s law), or federal law, or both as applicable to the claims asserted. In
the event of any breach of this Agreement by the Company, it is expressly agreed
that notwithstanding any other provision of this Agreement, the only damages to
which the Executive shall be entitled is lost compensation and benefits in
accordance with Section 2(b) or 4. The arbitrator shall have exclusive authority
to resolve any dispute relating to the interpretation, applicability,
enforceability or formation of this agreement to arbitrate, including any claim
that all or part of this Agreement is void or voidable and any claim that an
issue is not subject to arbitration. The parties agree that venue for
arbitration will be in Tulsa County, Oklahoma, and that any arbitration
commenced in any other venue will be transferred to Tulsa County, Oklahoma, upon
the written request of any party to this Agreement. In the event that an
arbitration is actually conducted pursuant to this Section 9(i), the party in
whose favor the arbitrator renders the award shall be entitled to have and
recover from the other party all costs and expenses incurred, including
reasonable attorneys’ fees, expert witness fees, and costs actually incurred.
Any and all of the arbitrator’s orders, decisions and awards may be enforceable
in, and judgment upon any award rendered by the arbitrator may be confirmed and
entered by, any federal or state court having jurisdiction. All proceedings
conducted pursuant to this agreement to arbitrate, including any order, decision
or award of the arbitrator, shall be kept confidential by all parties. THE
EMPLOYEE ACKNOWLEDGES THAT, BY SIGNING THIS AGREEMENT, THE EMPLOYEE IS WAIVING
ANY RIGHT THAT THE EMPLOYEE MAY HAVE TO A JURY TRIAL OR, EXCEPT AS EXPRESSLY
PROVIDED HEREIN, A COURT TRIAL OF ANY EMPLOYMENT-RELATED CLAIM THAT THE EMPLOYEE
MAY ALLEGE.

 

(j)            Survival. Sections 6, 7 and 8 of this Agreement shall survive the
termination of this Agreement.

 

(k)           Choice of Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Oklahoma without reference to
principles of conflict of laws of Oklahoma or any other jurisdiction, and, where
applicable, the laws of the United States.

 

(l)            Amendment. This Agreement may not be amended or modified at any
time except by a written instrument approved by the Board and executed by the
Company and the Executive.

 

(m)          Assignment. This Agreement is personal as to the Executive and
accordingly, the Executive’s duties may not be assigned by the Executive. This
Agreement may be assigned by the Company without the Executive’s consent to any
entity which is a successor in interest to the Company’s business, provided such
successor expressly assumes the Company’s obligations hereunder.

 

(n)           Severability. If an arbitrator or court of competent jurisdiction
determines that any provision of this Agreement (or part thereof) is invalid or
unenforceable, then such provision (or part thereof) shall be severable and the
invalidity or unenforceability of that provision (or part thereof) shall not
affect the validity or enforceability of any other provision (or parts thereof)
of this Agreement, and all other provisions (and parts thereof) shall remain in
full force and effect

 

(o)           Executive Acknowledgment. The Executive acknowledges that he has
read and understands this Agreement, is fully aware of its legal effect, has not
acted in reliance upon any

 

12

--------------------------------------------------------------------------------


 

representatives or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on his own
judgment.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

EXECUTIVE:

 

 

 

/s/ Nelson M. Haight

 

Nelson M. Haight

 

 

 

 

 

MIDSTATES PETROLEUM COMPANY, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Frederic F. Brace

 

 

 

 

Name:

Frederic F. Brace

 

 

 

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE

 

THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this       day of            ,      , by and between MIDSTATES
PETROLEUM COMPANY, INC., (the “Company”) and Nelson M. Haight (“Executive”).

 

WHEREAS, the Company advises Executive to consult with Executive’s own legal
counsel before signing this Agreement; and

 

WHEREAS, Executive formerly was employed by the Company as Executive Vice
President and Chief Financial Officer; and

 

WHEREAS, the Company employs Executive pursuant to the terms and conditions set
forth in that certain Executive Employment Agreement dated as of October 21,
2016 between Executive and the Company, (as amended from time to time, the
“Employment Agreement”) which provides for certain payments and benefits in the
event that Executive’s employment is terminated under certain circumstances; and

 

WHEREAS, an express condition of Executive’s entitlement to the payments and
benefits under the Employment Agreement is the execution of a general release in
the form set forth below; and

 

WHEREAS, Executive and the Company mutually desire to terminate Executive’s
employment effective                   ,      (“Date of Termination”).

 

NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the Company as
follows:

 

1. (a) To the fullest extent permitted by law, Executive, for and in
consideration of the commitments of the Company as set forth in paragraph 5 of
this Agreement, and intending to be legally bound, does hereby REMISE, RELEASE
AND FOREVER DISCHARGE the Company, its affiliates, predecessors, subsidiaries
and parents, and their present or former officers, directors, shareholders,
employees, and agents, and its and their respective successors, assigns, heirs,
executors, and administrators and the current and former trustees or
administrators of any pension or other benefit plan applicable to the employees
or former employees of the Company (collectively, “Releasees”) from all causes
of action, suits, debts, claims and demands whatsoever in law or in equity,
which Executive ever had, now has, or hereafter may have, whether known or
unknown, or which Executive’s heirs, executors, or administrators may have, by
reason of any matter, cause or thing whatsoever, from any time prior to the date
of this Agreement, and particularly, but without limitation of the foregoing
general terms, any claims arising from or relating in any way to Executive’s
employment relationship with the Company and/or its affiliates, the terms and
conditions of that employment relationship, and the termination of that
employment relationship, including, but not limited to, any claims arising under
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Employee Retirement Income Security Act of

 

15

--------------------------------------------------------------------------------


 

1974,and any other claims under any federal, state or local common law,
statutory, or regulatory provision, now or hereafter recognized, and any claims
for attorneys’ fees and costs; provided, that Executive does not release or
discharge the Releasees from (i) any rights to any payments, benefits or
reimbursements due to Executive under the Employment Agreement or any equity or
other award agreement or otherwise; (ii) any rights of Executive to
indemnification under any applicable directors’ and officers’ liability
insurance policies maintained by the Company; (iii) any rights to any vested
benefits due to Executive under any employee benefit plans sponsored or
maintained by the Company; or (iv) any rights of Executive as a shareholder or
equity holder of the Company.  This Agreement is effective without regard to the
legal nature of the claims raised and without regard to whether any such claims
are based upon tort, equity, implied or express contract or discrimination of
any sort.  This release is intended to be a general release, and excludes only
those claims expressly set forth herein or that Executive cannot release as a
matter of law under any statute or common law.  Executive is advised to seek
independent legal counsel if Executive seeks clarification on the scope of this
release.

 

(b) To the fullest extent permitted by law, and subject to the provisions of
paragraph 10 and paragraph 12 below, Executive represents and affirms that
Executive has not filed or caused to be filed on Executive’s behalf any charge,
complaint or claim for relief against the Company or any Releasee that would be
barred by the terms of this Agreement and, to the best of Executive’s knowledge
and belief, no outstanding charges, complaints or claims for relief that would
be barred by the terms of this Agreement have been filed or asserted against the
Company or any Releasee on Executive’s behalf.  In the event that there is
outstanding any such charge, complaint or claim for relief, Executive agrees to
seek its immediate withdrawal and dismissal with prejudice.  In the event that
for any reason said charge, complaint or claim for relief cannot be withdrawn,
Executive shall not voluntarily testify, provide documents or otherwise
participate in any investigation or litigation arising therefrom or associated
therewith and shall execute such other papers or documents as the Company’s
counsel determines may be necessary to have said charge, complaint or claim for
relief dismissed with prejudice.  Nothing herein shall prevent Executive from
testifying in any cause of action when required to do so by process of law. 
Executive shall promptly inform the Company if called upon to testify.

 

(c) Executive does not waive any right to file a charge with the Equal
Employment Opportunity Commission (“EEOC”) or participate in an investigation or
proceeding conducted by the EEOC, but explicitly waives any right to file a
personal lawsuit or receive monetary damages that the EEOC might recover if said
charge results in an EEOC lawsuit against the Company or Releasees.  Executive
does not waive the right to challenge the validity of this Agreement.

 

2. In consideration of the Company’s agreements as set forth in paragraph 5
herein, Executive agrees to comply with the limitations described in Section 6
and Section 7 of the Employment Agreement.

 

3. Executive further agrees and recognizes that Executive has permanently and
irrevocably severed Executive’s employment relationship with the Company, that
Executive shall not seek employment with the Company or any affiliated entity at
any time in the future, and that the Company has no obligation to employ him in
the future.  Effective as of the Date of Termination, Executive is removed from
all boards and committees of the Company and its affiliates on which Executive
may have previously served.

 

16

--------------------------------------------------------------------------------


 

4. Executive further agrees that Executive will not publicly disparage or
subvert the Company or any Releasee, or make any public statement reflecting
negatively on the Company, its affiliated corporations or entities, or any of
their officers, directors, employees, agents or representatives, including, but
not limited to, any matters relating to the operation or management of the
Company or any Releasee, Executive’s employment and the termination of
Executive’s employment, irrespective of the truthfulness or falsity of such
statement.  Company agrees that Company will not, and Company will instruct its
officers and directors to not, publicly disparage or subvert Executive or make
any public statement reflecting negatively on Executive, including, but not
limited to, any matters relating to Executive’s performance, Executive’s
employment and the termination of Executive’s employment, irrespective of the
truthfulness or falsity of such statement.

 

5. In consideration for Executive’s promises, as set forth herein, the Company
agrees to pay or provide to or for Executive the payments and benefits described
in the Employment Agreement, the provisions of which are incorporated herein by
reference.  Except as set forth in this Agreement, it is expressly agreed and
understood that Releasees do not have, and will not have, any obligations to
provide Executive at any time in the future with any payments, benefits or
considerations other than those recited in this paragraph, or those required by
law, other than under the terms of any benefit plans which provide benefits or
payments to former employees according to their terms.

 

6. Executive understands and agrees that the payments, benefits and agreements
provided in this Agreement are being provided to him in consideration for
Executive’s acceptance and execution of, and in reliance upon Executive’s
representations in, this Agreement.  Executive agrees that absent execution
without revocation of this Agreement containing a release of all claims against
the Releasees, Executive is not entitled to the payments and benefits set forth
in the Employment Agreement.

 

7. Executive acknowledges and agrees that this Agreement and the Employment
Agreement supersede any employment agreement or offer letter Executive has with
the Company or any Releasee.  To the extent Executive has entered into any other
enforceable written agreement with the Company or any Releasee that contains
provisions that are outside the scope of this Agreement and the Employment
Agreement and are not in direct conflict with the provisions in this Agreement
or the Employment Agreement, the terms in this Agreement and the Employment
Agreement shall not supersede, but shall be in addition to, any other such
agreement.  Except as set forth expressly herein, no promises or representations
have been made to Executive in connection with the termination of Executive’s
Employment Agreement, if any, or offer letter, if any, with the Company, or the
terms of this Agreement.

 

8. Executive agrees not to disclose the terms of this Agreement or the
Employment Agreement to anyone, except Executive’s spouse, attorney and, as
necessary, tax/financial advisor.  It is expressly understood that any violation
of the confidentiality obligation imposed hereunder constitutes a material
breach of this Agreement.

 

9. Executive represents that Executive does not, without the Company’s prior
written consent, presently have in Executive’s possession any records and
business documents, whether on computer or hard copy, and other materials
(including but not limited to computer disks and

 

17

--------------------------------------------------------------------------------


 

tapes, computer programs and software, office keys, correspondence, files,
customer lists, technical information, customer information, pricing
information, business strategies and plans, sales records and all copies
thereof) (collectively, the “Corporate Records”) provided by the Company and/or
its predecessors, subsidiaries or affiliates or obtained as a result of
Executive’s prior employment with the Company and/or its predecessors,
subsidiaries or affiliates, or created by Executive while employed by or
rendering services to the Company and/or its predecessors, subsidiaries or
affiliates.  Executive acknowledges that all such Corporate Records are the
property of the Company.  In addition, Executive shall promptly return in good
condition any and all Company owned equipment or property, including, but not
limited to, automobiles, personal data assistants, facsimile machines, copy
machines, pagers, credit cards, cellular telephone equipment, business cards,
laptops, computers, and any other items requested by the Company.  As of the
Date of Termination, the Company will make arrangements to remove, terminate or
transfer any and all business communication lines including network access,
cellular phone, fax line and other business numbers.

 

10. Nothing in this Agreement shall prohibit or restrict Executive from:
(i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s designated
legal, compliance or human resources officers; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any
rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization.

 

11. The parties agree and acknowledge that the agreement by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to Executive.

 

12. Executive agrees and recognizes that should Executive breach any of the
obligations or covenants set forth in this Agreement, the Company will have no
further obligation to provide Executive with the consideration set forth herein,
and will have the right to seek repayment of all consideration paid up to the
time of any such breach.  Further, Executive acknowledges in the event of a
breach of this Agreement, Releasees may seek any and all appropriate relief for
any such breach, including equitable relief and/or money damages, attorneys’
fees and costs.  Notwithstanding the foregoing, in the event the Company fails
to perform any material obligation under the Employment Agreement, including,
without limitation, the failure of the Company to make timely payments of monies
due to Executive under Section 4 of the Employment Agreement, this Release shall
be null and void and Executive shall have the right to pursue any and all
appropriate relief for any such failure, including monetary damages, attorneys’
fees and costs; provided, that (i) Executive has notified the Company in writing
within 30 days of the date of the failure of the Company to perform such
material obligation and (ii) such failure remains uncorrected and/or uncontested
by the Company for 15 days following the date of such notice.

 

13. Executive further agrees that the Company shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual
damages, as well as to an

 

18

--------------------------------------------------------------------------------


 

equitable accounting of all earnings, profits and other benefits arising from
any violations of this Agreement, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company may be entitled. 
The dispute resolution provisions set forth in Section 9(i) of the Employment
Agreement apply to any dispute regarding the termination of Executive’s
employment, and any dispute related to and/or arising under this Agreement,
including without limitation any challenge Executive may make regarding the
validity of this Agreement.

 

14. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the State of
Oklahoma.

 

15. The parties agree that this Agreement shall be deemed to have been made and
entered into in Tulsa County, Oklahoma.  Jurisdiction and venue in any
proceeding by the Company or Executive to enforce their rights hereunder is
specifically limited to any court geographically located in Oklahoma.

 

16. Executive certifies and acknowledges as follows:

 

(a) That Executive has read the terms of this Agreement, and that Executive
understands its terms and effects, including the fact that Executive has agreed
to RELEASE AND FOREVER DISCHARGE the Releasees from any legal action arising out
of Executive’s employment relationship with the Company and the termination of
that employment relationship; and

 

(b) That Executive has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which Executive acknowledges is
adequate and satisfactory to him and which Executive acknowledges is in addition
to any other benefits to which Executive is otherwise entitled; and

 

(c) That Executive has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement; and

 

(d) That Executive does not waive rights or claims that may arise after the date
this Agreement is executed; and

 

(e) That the Company has provided Executive with a period of [twenty-one (21)]
or [forty-five (45)] days within which to consider this Agreement, and that
Executive has signed on the date indicated below after concluding that this
Separation of Employment Agreement and General Release is satisfactory to
Executive; and

 

(f) Executive acknowledges that this Agreement may be revoked by him within
seven (7) days after execution, and it shall not become effective until the
expiration of such seven (7) day revocation period.  In the event of a timely
revocation by Executive, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.

 

[SIGNATURE PAGE FOLLOWS]

 

19

--------------------------------------------------------------------------------


 

Intending to be legally bound hereby, Executive and the Company executed the
foregoing Separation of Employment Agreement and General Release this        day
of               ,      .

 

/s/Nelson M. Haight

 

Witness:

 

Nelson M. Haight

 

 

 

 

MIDSTATES PETROLEUM COMPANY, INC.

 

 

 

 

 

By:

/s/Alan J. Carr

 

Witness:

 

Name:

Alan J. Carr

 

 

 

Title:

Chairman of the Board of Directors

 

 

 

 

Signature Page to Separation and Employment Agreement

 

--------------------------------------------------------------------------------